DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021, 01/12/2021 and 09/18/2020 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 and 14-15 of copending Application No. 17/486,578. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. (US 2019/0238568 A1) in view of Kooijman et al. (US 2021/0109113 A1).

Claim 1. Goswami et al. disclose a method (FIG. 10) comprising: 
providing, on a computer system (read as computing device [0097], FIG. 6-7), a target machine learning model (read as loading of software into memory, and processing of such software by hardware element… DNN based classifier  [0094]); 
receiving (read as  The differences in these patterns are used to train a classifier that can categorize an unseen input as an undistorted/distorted image [0051]. Adversarial images will be received at  the device in order to perform the training.), by the computer system (read as computing device [0097], FIG. 6-7), an adversarial image having adversarial noise selected to cause the target machine learning model (read as the effect of image processing based adversarial distortions on OpenFace, VGG-Face, LightCNN, L-CSSE, and COTS [0041])  to output an inaccurate prediction (read as  adversarial attacks on deep networks, where the addition of a noise pattern leads to spurious classification [0049]) for the adversarial image (read as The final features obtained for a distorted and undistorted image are measurably different from one another since these features map to different classes. Therefore, it is implied that the intermediate representations also vary for such cases [0046]); 
modifying, by the computer system, at least one of the target machine learning model (read as the effect of image processing based adversarial distortions on OpenFace, VGG-Face, LightCNN, L-CSSE, and COTS [0041]) and the adversarial image such that the target machine learning model does not output the inaccurate prediction (read as Using these distance metrics as feature vectors, a SVM classifier is trained to classify each image as normal/adversarial. Thus, the trained SVM may be utilized to evaluate the distances between intermediate representations of an input image and the means at the various hidden or intermediate layers of the DNN and automatically determine, based on this evaluation, whether or not the input image is a distorted image, i.e. an adversarial attack on the facial recognition engine.[0053]); 
Goswami et al. do not explicitly disclose
wherein the adversarial image is an image of dental anatomy according to an imaging modality selected from the group consisting of full mouth series X-rays, dental cone beam computed tomography (CBCT), cephalometric X-ray, intra-oral optical image, panoramic dental X-ray, dental magnetic resonance imaging (MRI) image, dental light detection and ranging (LIDAR) image; and 
wherein the target machine learning model is trained to at least one of identify dental anatomy, measure a dental condition, and diagnose a dental pathology.
However, in the related field of endeavor Kooijman et al. disclose: …  clinical examination of oral tissue condition (color, swelling, extent of bleeding on probing, probing pocket depth; and bone loss from oral x-rays [0005] … possibly including machine learning methods, allowing to discriminate, with the desired sensitivity and specificity, patients classified as periodontitis and patients classified as not suffering from periodontitis [0072]. The idea, of using X-ray and machine learning to detect periodontitis, is clearly disclosed by Kooijman et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Goswami et al. with the teaching of Kooijman et al. in order to make an early and accurate diagnosis of periodontal disease, which is important from both an oral and overall health perspective (Kooijman et al. [0004]).

Claim 2. The method of claim 1, the combination of Goswami et al. and Kooijman et al. teaches,
wherein modifying at least one of the target machine learning model and the adversarial image comprises: 
processing, by the computer system, the adversarial image with a detector configured to detect the adversarial noise (Goswami et al.: FIG. 10, step 1060); and 
when the adversarial image is found to include adversarial noise, discarding, by the computer system, the adversarial image without inputting the adversarial image to the target machine learning model (Goswami et al.: FIG. 10, step 1060).

Claim 3. The method of claim 2, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the detector is a convolution neural network (Goswami et al.: read as CNN architecture [0048]).

Claim 4. The method of claim 1, the combination of Goswami et al. and Kooijman et al. teaches,
wherein modifying at least one of the target machine learning model and the adversarial image comprises: 
inputting, by the computer system, a plurality of adversarial training images to the target machine learning model, the plurality of adversarial training images (Goswami et al.: FIG. 3-4) including training noise (Goswami et al.: read as  the DNNs must either be made more robust towards noise at a layer level during training [0050]) configured to cause the target machine learning model to output inaccurate predictions for the plurality of adversarial training images (Goswami et al.: read as Using these distance metrics as feature vectors, a SVM classifier is trained to classify each image as normal/adversarial. Thus, the trained SVM may be utilized to evaluate the distances between intermediate representations of an input image and the means at the various hidden or intermediate layers of the DNN and automatically determine, based on this evaluation, whether or not the input image is a distorted image, i.e. an adversarial attack on the facial recognition engine.[0053]); 
receiving, by the computer system, a plurality of predictions from the target machine learning model (FIG. 3-5) for the plurality of adversarial training images (Goswami et al.: read as Using this data, the illustrative embodiments compute a filter-wise score per layer that estimates the particular filter's sensitivity towards distortion as follows… here, N.sub.dis is the number of distorted images in the training set [0056]); and 
modifying, by the computer system, parameters of the target machine learning model (Goswami et al.: read as The term “filter” refers to the fact that each layer applies the convolution operation with a “filter.” These filters are learned during the training of the network and, in the illustrative embodiments, are image filter [0056]) according to the plurality of predictions effective to reduce vulnerability of the target machine learning model to the adversarial noise (Goswami et al.: read as These filters produce the “filtered” output or processed output which may capture a particular type of feature about the image [0056]).

Claim 8. The method of claim 1, the combination of Goswami et al. and Kooijman et al. does not explicitly disclose,
wherein: 
the target machine learning model is one of a plurality of machine learning models (Goswami et al.: read as the effect of image processing based adversarial distortions on OpenFace, VGG-Face, LightCNN, L-CSSE, and COTS [0041]); and 
modifying at least one of the target machine learning model and the adversarial image (Goswami et al.: FIG. 3-5 ) comprises: 
processing the adversarial image using the plurality of machine learning models (Goswami et al.: read as the effect of image processing based adversarial distortions on OpenFace, VGG-Face, LightCNN, L-CSSE, and COTS [0041])to obtain a plurality of intermediate predictions (Goswami et al.: read as computed at each layer are different for distorted images as compared to undistorted images [0047]); and 
combining the plurality of intermediate predictions to obtain an output prediction for the adversarial image (Goswami et al.: read as Since each layer in a DNN learns increasingly more complicated functions of the input data based on the functions learned by the previous layer, any noise in the input data is also encoded in the features and thus, leads to a higher reduction in the discriminative capacity of the final learned representation [0049]).

Claim 10. The method of claim 1, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the dental condition is a periodontal condition, and the diagnosis of the dental pathology is a diagnosis of a periodontal disease (Kooijman et al.: possibly including machine learning methods, allowing to discriminate, with the desired sensitivity and specificity, patients classified as periodontitis and patients classified as not suffering from periodontitis [0072]).

Claim 11. Goswami et al. disclose a non-transitory computer-readable medium storing executable instructions (read as The memory may comprise instructions which, when executed by the one or more processors [0009]) that, when executed by a processing device, cause the processing device to: 
receive (read as  The differences in these patterns are used to train a classifier that can categorize an unseen input as an undistorted/distorted image [0051]. Adversarial images will be received at  the device in order to perform the training.) an adversarial image having adversarial noise selected to cause a target machine learning model to output an inaccurate prediction for the adversarial image (read as  adversarial attacks on deep networks, where the addition of a noise pattern leads to spurious classification [0049]); and 
modify at least one of the target machine learning model  (read as the effect of image processing based adversarial distortions on OpenFace, VGG-Face, LightCNN, L-CSSE, and COTS [0041]) and the adversarial image such that the target machine learning model does not output the inaccurate prediction (read as Using these distance metrics as feature vectors, a SVM classifier is trained to classify each image as normal/adversarial. Thus, the trained SVM may be utilized to evaluate the distances between intermediate representations of an input image and the means at the various hidden or intermediate layers of the DNN and automatically determine, based on this evaluation, whether or not the input image is a distorted image, i.e. an adversarial attack on the facial recognition engine.[0053]); 
Goswami et al. do not explicitly disclose
wherein the adversarial image is an image of dental anatomy according to an imaging modality selected from the group consisting of full mouth series X-rays, dental cone beam computed tomography (CBCT), cephalometric X-ray, intra-oral optical image, panoramic dental X-ray, dental magnetic resonance imaging (MRI) image, dental light detection and ranging (LIDAR) image; and 
wherein the target machine learning model is trained to at least one of identify dental anatomy, measure a dental condition, and diagnose a dental pathology.
However, in the related field of endeavor Kooijman et al. disclose: …  clinical examination of oral tissue condition (color, swelling, extent of bleeding on probing, probing pocket depth; and bone loss from oral x-rays [0005] … possibly including machine learning methods, allowing to discriminate, with the desired sensitivity and specificity, patients classified as periodontitis and patients classified as not suffering from periodontitis [0072]. The idea, of using X-ray and machine learning to detect periodontitis, is clearly disclosed by Kooijman et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Goswami et al. with the teaching of Kooijman et al. in order to make an early and accurate diagnosis of periodontal disease, which is important from both an oral and overall health perspective (Kooijman et al. [0004]).

Claim 12. The non-transitory computer-readable medium of claim 11, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model and the adversarial image by: 
process the adversarial image with a detector configured to detect the adversarial noise (Goswami et al.: FIG. 10, step 1060); and 
when the adversarial image is found to include adversarial noise, discard computer system, the adversarial image and refrain from inputting the adversarial image to the target machine learning model (Goswami et al.: FIG. 10, step 1060).

Claim 13. The non-transitory computer-readable medium of claim 12, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the detector is a convolution neural network (Goswami et al.: read as CNN architecture [0048]).

Claim 14. The non-transitory computer-readable medium of claim 11, the combination of Goswami et al. and Kooijman et al. does not explicitly disclose,
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model (Goswami et al.: read as The term “filter” refers to the fact that each layer applies the convolution operation with a “filter.” These filters are learned during the training of the network and, in the illustrative embodiments, are image filter [0056]) and the adversarial image (Goswami et al.: read as Being able to not only automatically detect, but also correct, adversarial samples, i.e. adversarial facial images, at runtime is a crucial ability for a DNN based facial recognition engine that is deployed for real world applications 0029]) by: 
inputting a plurality of adversarial training images to the target machine learning model (FIG. 8, item 850), the plurality of adversarial training images including training noise configured to cause the target machine learning model to output inaccurate predictions for the plurality of adversarial training images (Goswami et al.: read as Using this data, the illustrative embodiments compute a filter-wise score per layer that estimates the particular filter's sensitivity towards distortion as follows… here, N.sub.dis is the number of distorted images in the training set [0056]); 
receiving a plurality of predictions from the target machine learning model for the plurality (Goswami et al.: FIG. 8, item 810) of adversarial training images (Goswami et al.: FIG. 8, item 850); 
modify parameters of the target machine learning model according to the plurality of predictions effective to reduce vulnerability of the target machine learning model to the adversarial noise (Goswami et al.: read as The term “filter” refers to the fact that each layer applies the convolution operation with a “filter.” These filters are learned during the training of the network and, in the illustrative embodiments, are image filter [0056]).

Claim 18. The non-transitory computer-readable medium of claim 11, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model (Goswami et al.: read as The term “filter” refers to the fact that each layer applies the convolution operation with a “filter.” These filters are learned during the training of the network and, in the illustrative embodiments, are image filter [0056]) and the adversarial image (Goswami et al.: read as Being able to not only automatically detect, but also correct, adversarial samples, i.e. adversarial facial images, at runtime is a crucial ability for a DNN based facial recognition engine that is deployed for real world applications 0029]) by: 
processing the adversarial image using a plurality of machine learning models to obtain a plurality of intermediate predictions (FIG-3-5); and 
combining the plurality of intermediate predictions to obtain an output prediction for the adversarial image (FIG. 3-5).

Claim 20. The non-transitory computer-readable medium of claim 11, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the adversarial image is an image of dental anatomy and the target machine learning model is trained to at least one of identify one or more teeth, measure a periodontal condition, and diagnosis a periodontal disease (Kooijman et al.: possibly including machine learning methods, allowing to discriminate, with the desired sensitivity and specificity, patients classified as periodontitis and patients classified as not suffering from periodontitis [0072]).

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goswami et al. (US 2019/0238568 A1) and Kooijman et al. (WO 2019207144 A1) in view of Baker. (US 2020/0285939 A1).

Claim 5. The method of claim 1, the combination of Goswami et al. and Kooijman et al. does not explicitly disclose
wherein modifying at least one of the target machine learning model and the adversarial image comprises: 
adding, by the computer system, randomized noise to the adversarial image to obtain a modulated image; and 
processing, by the computer system, the modulated image using the target machine learning model to obtain a modulated prediction.
However, in the related field of endeavor Baker discloses
adding, by the computer system, randomized noise to the adversarial image to obtain a modulated image (read as the method further comprises adding, by the computer system, noise to the data examples received from the generative adversarial network prior to processing the data examples through the neural network. [0821]); and 
processing, by the computer system, the modulated image using the target machine learning model to obtain a modulated prediction (read as determine whether the data examples from the generative adversarial network are real data examples or generated data examples [0820]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Baker in order to allow machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data (Baker [0003]).

Claim 6. The method of claim 1, the combination of Goswami et al. and Kooijman et al. teaches,
wherein modifying at least one of the target machine learning model and the adversarial image comprises: 
the combination of Goswami et al. and Kooijman et al. does not explicitly disclose
randomly varying, by the computer system, a plurality of parameters of the target machine learning model to obtain a modified machine learning model; and 
processing, by the computer system, the adversarial image using the modified machine learning model to obtain a modulated prediction.
However, in the related field of endeavor Baker discloses
adding, by the computer system, randomized noise to the adversarial image to obtain a modulated image (read as the method further comprises adding, by the computer system, noise to the data examples received from the generative adversarial network prior to processing the data examples through the neural network. [0821]); and 
processing, by the computer system, the modulated image using the target machine learning model to obtain a modulated prediction (read as determine whether the data examples from the generative adversarial network are real data examples or generated data examples [0820]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Baker in order to allow machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data (Baker [0003]).

Claim 15. The non-transitory computer-readable medium of claim 11, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model and the adversarial image by: 
adding randomized noise to the adversarial image to obtain a modulated image (read as the method further comprises adding, by the computer system, noise to the data examples received from the generative adversarial network prior to processing the data examples through the neural network. [0821]); and 
processing the modulated image using the target machine learning model to obtain a modulated prediction (read as determine whether the data examples from the generative adversarial network are real data examples or generated data examples [0820]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Baker in order to allow machine learning systems to aggressively learn from training data, while mitigating the effects of overfitting on the training data (Baker [0003]).

Claims 7, 9, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goswami et al. (US 2019/0238568 A1) and Kooijman et al. (WO 2019207144 A1) in view of Wang et al. (Adversarial Sample Detection for Deep Neural Network through Model Mutation Testing).

Claim 7. The method of claim 1, the combination of Goswami et al. and Kooijman et al. does not explicitly disclose,
wherein modifying at least one of the target machine learning model and the adversarial image comprises: 
randomly selecting, by the computer system, the target machine learning model from a plurality of machine learning models; and 
processing, by the computer system, the adversarial image using the target machine learning model.
However, in the related field of endeavor Wang et al. disclose:
wherein modifying (read as randomly mutate the model (Section III.C)) at least one of the target machine learning model and the adversarial image (read as adversarial samples (Section III.C). FIG. 1, adversarial input and mutated model shown.) comprises: 
randomly selecting, by the computer system, the target machine learning model from a plurality of machine learning models (read as randomly mutate the model (Section III.C). Mutating the model results in multiple models.); and 
processing, by the computer system, the adversarial image using the target machine learning model (FIG. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Wang et al. in order to decide at runtime whether it is likely to be an adversarial sample or not. If it is, we raise an alarm and report that the sample is suspicious with certain confidence (Wang et al.: Introduction).

Claim 9. The method of claim 8, the combination of Goswami et al., Kooijman et al. and Wang et al. teaches,
wherein combining the plurality of intermediate predictions to obtain the output prediction (Goswami et al.: read as computed at each layer are different for distorted images as compared to undistorted images [0047]) comprises:
applying randomized weights to the plurality  of intermediate predictions to obtain weighted intermediate predictions; and 
combining the weighted intermediate predictions to obtain the output prediction (Goswami et al.: read as computed at each layer are different for distorted images as compared to undistorted images [0047]).
the combination of Goswami et al. and Kooijman et al. does not explicitly disclose,
applying randomized weights to the plurality of intermediate predictions to obtain weighted intermediate predictions; 
However, in the related field of endeavor Wang et al. disclose:
applying randomized weights to the plurality (Wang et al.: read as randomly selects some neurons and changes their activation status (Section II.B)) of intermediate predictions to obtain weighted intermediate predictions (FIG. 2, result randomly changing neuron activation status);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Wang et al. in order to decide at runtime whether it is likely to be an adversarial sample or not. If it is, we raise an alarm and report that the sample is suspicious with certain confidence (Wang et al.: Introduction).

Claim 16. The non-transitory computer-readable medium of claim 11, the combination of Goswami et al. and Kooijman et al. does not explicitly disclose
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model and the adversarial image by: 
randomly varying a plurality of parameters of the target machine learning model to obtain a modified machine learning model; and 
processing the adversarial image using the modified machine learning model to obtain a modulated prediction.
However, in the related field of endeavor Baker discloses
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model and the adversarial image by: 
randomly varying a plurality of parameters of the target machine learning model to obtain a modified machine learning model (read as randomly selects some neurons and changes their activation status (Section II.B)); and 
processing the adversarial image using the modified machine learning model to obtain a modulated prediction (FIG. 2, result randomly changing neuron activation status);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Wang et al. in order to decide at runtime whether it is likely to be an adversarial sample or not. If it is, we raise an alarm and report that the sample is suspicious with certain confidence (Wang et al.: Introduction).

Claim 17. The non-transitory computer-readable medium of claim 11, the combination of Goswami et al. and Kooijman et al. does not explicitly disclose,
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model and the adversarial image by: 
randomly selecting the target machine learning model from a plurality of machine learning models; and 
processing the adversarial image using the target machine learning model.
However, in the related field of endeavor Wang et al. disclose:
wherein the executable instructions, when executed by the processing device, further cause the processing device to modify at least one of the target machine learning model (read as randomly mutate the model (Section III.C) and the adversarial image (read as adversarial samples (Section III.C). FIG. 1, adversarial input and mutated model shown.)  by: 
randomly selecting the target machine learning model from a plurality of machine learning models (read as randomly mutate the model (Section III.C). Mutating the model results in multiple models.); and 
processing the adversarial image using the target machine learning model (FIG. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Wang et al. in order to decide at runtime whether it is likely to be an adversarial sample or not. If it is, we raise an alarm and report that the sample is suspicious with certain confidence (Wang et al.: Introduction).

Claim 19. The non-transitory computer-readable medium of claim 18, the combination of Goswami et al. and Kooijman et al. teaches,
wherein the executable instructions, when executed by the processing device, further cause the processing device to combine the plurality of intermediate predictions to obtain the output prediction by: 
applying randomized weights to the plurality of intermediate predictions to obtain weighted intermediate predictions (read as randomly selects some neurons and changes their activation status (Section II.B)); and 
combining the weighted intermediate predictions to obtain the output prediction (FIG. 2, result randomly changing neuron activation status);
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Goswami et al. and Kooijman et al. with the teaching of Wang et al. in order to decide at runtime whether it is likely to be an adversarial sample or not. If it is, we raise an alarm and report that the sample is suspicious with certain confidence (Wang et al.: Introduction).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646